Citation Nr: 1530254	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 19, 2012, and in excess of 20 percent thereafter for painful scars due to a postoperative fascial defect of the left leg.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a fascial defect of the left leg until February 9, 2015.

3.  Entitlement to an initial rating in excess of 10 percent for exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with postoperative fascial defect of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1992 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Denver, Colorado.  In July 2011, the RO continued a rating in excess of 10 percent for a postoperative fascial defect of the left leg.  In January 2013, the RO granted service connection for residuals of a fascial defect of the left leg, effective October 4, 2012, and increased the evaluation to 20 percent for postoperative fascial defect of the left leg, effective July 19, 2012.  In June 2015, the RO granted service connection for exercise-induced compartment syndrome, effective February 10, 2015, which is the same date that the RO ended the previous rating for residuals of a fascial defect of the left leg because the characterization of this disability was previously incorrect.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The issues of secondary service connection for residual nerve damage of the cranial nerve due to exercise-induced compartment syndrome and 38 U.S.C.A. § 1151 appear to be raised by the record in separate April 2015 statements.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  On July 10, 2015, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that she is withdrawing her claim for increased ratings for painful scars due postoperative fascial defect of the left leg.

2.  The Veteran's residuals of a fascial defect of the left leg were manifested by moderate, incomplete paralysis of the posterior tibial nerve. 

3.  The Veteran's symptoms of exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with postoperative fascial defect of the left leg are manifested by mild to moderate, incomplete paralysis of the posterior tibial nerve.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for painful scars due to a postoperative fascial defect of the left leg by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The schedular criteria for an initial rating in excess of 10 percent for residuals of a fascial defect of the left leg until February 9, 2015, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.55, 4.73, Diagnostic Code (DC) 5326.

3.  The schedular criteria for an initial rating in excess of 10 percent for exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with a postoperative fascial defect of the left leg have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.55, 4.73, Diagnostic Code (DC) 5326-8525.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to her country and is sympathetic to her medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Withdrawal of Claim

On July 10, 2015, the Veteran contacted VA and stated that she wanted to withdraw her appeal of the denial of increased ratings for a postoperative fascial defect of the left leg.  This statement is documented within a Report of General Information that is a part of the evidence record.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for entitlement to increased ratings for a postoperative fascial defect of the left leg is appropriate.  See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on this claim is not appropriate and the Veteran's appeal on this issue should be dismissed.  Id.  

Ratings for Residuals of A Fascial Defect of the Left Leg and 
Exercise-Induced Compartment Syndrome and Peripheral Neuropathy Associated With Postoperative Fascial Defect of the Left Leg

The Veteran asserts that a higher rating is warranted for residuals of a fascial defect of the left leg (10 percent, effective October 4, 2012 until February 9, 2015).  See 38 C.F.R. § 4.73, DC 5326.  The RO's June 2015 rating decision determined that this condition was more appropriately characterized as exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with postoperative fascial defect of the left leg, and assigned a 10 percent rating, effective February 10, 2015.  Id., DC 5326-8525.  This rating decision also ended the previous rating for residuals of a fascial defect of the left leg.

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart, 21 Vet. App. at 505.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  

Under DC 5326, a lone rating of 10 percent is assigned for an extensive muscle hernia disability with or without injury to the muscle.  Under DC 8525, a 10 percent rating is warranted for mild or moderate, incomplete paralysis of the posterior tibial nerve.  A 20 percent rating is warranted for severe, incomplete paralysis.  A maximum 30 percent rating is warranted for complete paralysis.

38 C.F.R. § 4.55(a) states that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  As an initial matter, the Board notes that the Veteran's disability has not been shown to affect entirely different functions of the same body part.

After a full review of the record, and as discussed below, the Board concludes that an initial rating in excess of 10 percent for residuals of a fascial defect of the left leg is not warranted.  Furthermore, an initial rating in excess of 10 percent for exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with postoperative fascial defect of the left leg is not warranted.

On VA examination in November 2010, the Veteran endorsed pain in her left leg after physical exercise.  The examiner recorded the Veteran's prior left leg history and stated that the fascial defect also had "intermittent episodes of painful Group XII muscle herniation through the small fascial defect [area]."  Since the surgery in 1992 to repair the fascial defect, the examiner noted that the Veteran has "no impairment of activities of daily living," and that she is "fully capable of eating, cooking, driving, writing, dressing, and hygiene care without assistance.  However, sometimes driving longer than 5 minutes causes pain in her leg but it does not prevent her from driving.  She performs low-impact exercise by riding a stationary bike approximately 1-mile one to two times a week."  The examiner reported that the Veteran "is not able to run due to pain in her leg.  She can stand and walk a total of 10 minutes and sit for 30 minutes before having pain in her left leg.  She wears a neoprene leg sleeve that fits over the calf of her left leg."  The examiner noted that after the Veteran was discharged from service due to the fascial defect in her left leg, her VA treatment records show little complaints regarding left leg pain, but that they did start to increase in 2003 due to an unknown etiology.  The examiner opined that there was no evidence of painful Group XII muscle herniation or incarceration through a fascial defect.  The examiner found no etiology for the Veteran's reports of residual left leg chronic pain, numbness, tingling, and weakness.  The examiner opined that the "pain, numbness, and tingling complaints are not consistent with an anterior compartment deep peroneal nerve injury..."  

The Veteran received another VA examination in October 2012.  The Veteran reported numbness and pain in her left leg.  She reported that in July 2012 she was diagnosed with compartment syndrome and underwent fasciotomies that same month.  The examiner noted that the Veteran has or has had a Group XII muscle injury to her left leg.  The examiner reported that "based on the procedure performed, a fasciotomy, there is fascial defect of the left anterior tibialis muscle that is iatrogenic."  The examiner noted there is "mild strength loss due to injury and pain as well as increased fatigability."  The Veteran was also found to have cardinal signs and symptoms of a muscle disability, which included loss of power, weakness, lowered threshold of fatigue, and fatigue-pain in the left leg.  Muscle strength testing was normal in all categories except for left ankle dorsiflexion (Group XII), which was found to be less than normal.  There was no muscle atrophy.  The examiner noted that the Veteran uses TED hosiery for perceived edema and has custom foot insoles.

The Veteran was examined for peripheral nerve conditions in October 2012.  The examiner found that the Veteran had severe intermittent pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity.  Reflexes were normal.  Sensory examination returned normal results for all categories except for decreased sensation in the Veteran's lower leg/ankle.  The examiner also found that the Veteran has "decreased sensation on lateral aspect of distal aspect of left leg scars.  Post pinwheel test, the Veteran described hypersensitivity."  There were no trophic changes found, and the Veteran's gait was normal, but the examiner noted a "very subtle antalgia with heel strike on [her left foot]."  The examiner noted that the etiology for this abnormal gait was due to "discomfort with anterior tibialis muscle activation."  Physical examination revealed that the Veteran has moderate, incomplete paralysis of the Veteran's left foot.

On VA examination in October 2014, the examiner diagnosed left lateral post-operative fascial defect, with residuals.  The examiner reported that the Veteran has or has had a Group XII muscle injury and that her muscle injury affects muscle substance or function due to spontaneously falling over while in the squatting position.  The examiner attributed these falls as "likely due to muscle weakness."  The Veteran was also found to have cardinal signs and symptoms of a muscle disability, which included weakness, lowered threshold of fatigue, and fatigue-pain in the left leg.  The examiner noted that the Veteran's frequency/severity of Group XII muscle weakness was "Consistent."  Muscle strength testing was normal in all categories except for left ankle dorsiflexion (Group XII), which was found to be less than normal.  There was no muscle atrophy.  The examiner noted that the Veteran's conditions impact her ability to work due to "reduced walking, bending, squatting, standing, sitting due to pain the bilateral knees, lumbar, hips, and left heel.  Also, had to replace stick shift car to automatic to reduce left knee/leg pain.  Sleep is reduced due to ongoing sleep position changes thru the night from pain."  The Board notes that the Veteran has recently become service-connected-as secondary to the postoperative fascial defect of the left leg-for degenerative arthritis of the spine, bilateral hallux valgus of the feet, bilateral pes planus, scars of the bilateral feet, and bilateral degenerative joint disease of the knees.

The Veteran received another VA examination in March 2015 for peripheral nerve conditions.  The examiner noted that the Veteran had symptoms of mild, intermittent pain and numbness attributable to her lower leg's peripheral nerve condition.  Muscle strength testing was normal on all accounts.  There was no muscle atrophy.  Reflex examination did not reveal any abnormalities.  Sensory examination revealed normal results, except for decreased sensation for light touch in the Veteran's lower left leg/ankle.  The Veteran did not have any trophic changes.  Her gait was normal.  The Veteran was found to have mild, incomplete paralysis of the posterior tibial nerve.  All other nerve testing revealed normal results.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  After evaluating all nerves, the examiner diagnosed mild peripheral neuropathy and found no objective evidence of radiculopathy.

The Veteran testified at a Board hearing before the undersigned in April 2015.  She endorsed symptoms of pain that are consistent with the medical evidence of record.  The Board has considered the Veteran's statements of record that a higher disability rating is warranted for the residuals of her left leg disability.  The Veteran is competent to report symptomatology relating to the residuals of her left leg disability because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of the residuals of her left leg disability is medically complex in nature.  Woehlaert, 21 Vet. App. at 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of her allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

The Veteran does not meet the Diagnostic Code criteria for a higher rating because she is already in receipt of the maximum rating for this disability under DC 5326 for residuals of a left leg fascial defect.  The objective medical evidence also does not show that a higher rating than 10 percent is warranted for exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with a postoperative fascial defect of the left leg.  Rather, the evidence shows that it only results in mild neurologic disability.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable, but find that none apply.  The evidence of record indicates that the Veteran's service-connected residuals of a left leg fascial defect is primarily manifested by mild to moderate peripheral neuropathy of the left lower extremity, which would result in the replacement of the same 10 percent rating, but under a different Diagnostic Code.  The Veteran has also been found to have a Group XII muscle injury, but the evidence suggests that this disability is only moderate, which also warrants a 10 percent disability rating.  There is no medical or lay evidence of other left leg residual symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Veteran's residual symptoms of her left leg are clearly accounted for in the 10 percent ratings pursuant to DC 5326 for the rating period until February 9, 2015, and DC 5236-8525 for the period thereafter.

Based on the foregoing, the Board concludes that the Veteran's residuals of her left leg fascial defect were no more than 10 percent disabling for the period of October 4, 2012, until February 10, 2015.  Furthermore, the Veteran's exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with postoperative fascial defect of the left leg has been no more than 10 percent disabling throughout its period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

TDIU and Extraschedular Consideration

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's disabilities made her unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The criteria for residuals of postoperative fascial defect of the left leg and exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with postoperative fascial defect of the left leg rate the disability on the basis of either extensive muscle hernia, with or without injury to the muscle, or amount and severity of nerve paralysis; thus, the demonstrated manifestations specifically associated with this disability - mainly leg pain and moderate, incomplete paralysis of the posterior tibial nerve - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in September 2010.  The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with a postoperative fascial defect of the left leg.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to her claims in November 2010, October 2012, October 2014, and March 2015.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the 
development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Increased ratings for painful scars due a postoperative fascial defect of the left leg are dismissed.

Entitlement to an initial rating in excess of 10 percent for residuals of a fascial defect of the left leg until February 10, 2015, is denied.

Entitlement to an initial rating in excess of 10 percent for exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with a postoperative fascial defect of the left leg is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


